DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark L. Gleason on 3/30/2021.

The application has been amended as follows: amend claims 1 and 9.

1.  A liquid supply apparatus, comprising:
a tank; and 
a cartridge attachable to the tank along an attachment direction crossing a horizontal direction and a vertical direction wherein the vertical direction is parallel to the direction of gravity, the attachment direction being oriented downward, the cartridge including a first storing chamber configured to store liquid therein; 

a second storing chamber configured to store liquid therein; 
a liquid channel communicating with the second storing chamber; 
an air channel communicating with the second storing chamber; and 
an air communication port allowing the second storing chamber to communicate with an outside of the tank, 
wherein the liquid channel having: 
a first opening formed at one end of the liquid channel and communicating with the second storing chamber; 
a second opening formed at the other end, opposite to the one end, of the liquid channel and communicating with an outside of the tank; and 
a first extension portion extending from the second opening along the attachment direction; 
wherein the air channel having: 
a third opening formed at one end of the air channel and communicating with the second storing chamber; 
a fourth opening formed at the other end, opposite to the one end, of the air channel and communicating with an outside of the tank; and 
a second extension portion extending from the fourth opening along the attachment direction, 
wherein, when the cartridge is attached to the tank with the first storing chamber of the cartridge communicating with the second opening and the fourth opening of the tank, 

the first storing chamber has a portion located above the liquid channel and the air channel, and 
the second storing chamber has a portion located below the liquid channel and the air channel.

9.  A liquid supply apparatus comprising a tank to which a cartridge is attachable along an attachment direction crossing a horizontal direction and a vertical direction wherein the vertical direction is parallel to the direction of gravity, the attachment direction being oriented downward, the cartridge including a first storing chamber configured to store liquid therein, the tank includes: 
a second storing chamber configured to store liquid therein; 
a liquid channel communicating with the second storing chamber; 
an air channel communicating with the second storing chamber; and 
an air communication port allowing the second storing chamber to communicate with an outside of the tank, 
wherein the liquid channel having: 
a first opening formed at one end of the liquid channel and communicating with the second storing chamber; 
a second opening formed at the other end, opposite to the one end, of the liquid channel and communicating with an outside of the tank; and 

wherein the air channel having: 
a third opening formed at one end of the air channel and communicating with the second storing chamber; 
a fourth opening formed at the other end, opposite to the one end, of the air channel and communicating with an outside of the tank; and 
a second extension portion extending from the fourth opening along the attachment direction, 
wherein, when the cartridge is attached to the tank with the first storing chamber of the cartridge communicating with the second opening and the fourth opening of the tank, 
the first storing chamber communicates with an outside of the cartridge through only the second opening and the fourth opening, 
the first storing chamber has a portion located above the liquid channel and the air channel, and  
the second storing chamber has a portion located below the liquid channel and the air channel.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 12/11/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/11/20 is withdrawn.  Claims 4 and 6, directed to Invention II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a cartridge attachable to the tank along an attachment direction crossing a horizontal direction and a vertical direction wherein the vertical direction is parallel to the direction of gravity, the attachment direction being oriented downward”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-8
The reason for allowance of claim 9 is the inclusion of “a tank to which a cartridge is attachable along an attachment direction crossing a horizontal direction and a vertical direction wherein the vertical direction is parallel to the direction of gravity, the attachment direction being oriented downward”.  The foregoing limitation(s), when combined with the other limitations of claim 9, has(have) not been taught, found, or suggested by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Oda et al. (US 6,520,630 B1) is considered pertinent to applicant's disclosure and is cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 30, 2021